Title: To Thomas Jefferson from George Weedon, 21 March 1781
From: Weedon, George
To: Jefferson, Thomas



Dear Sir
Williamsburg March 21st. 1781.

An Aid-de-Camp of the Marquis’s returned last Night from reconnoitreing the Fleet lately arrived, and to my great Mortification reports them to be British! They consist of 12 heavy Ships all of which he Supposes to be of the line. None of them have been higher up than the Horse Shoe except a Frigate, which was met by a Brig from Portsmouth. They did not at first understand each others Signals, but after awhile spoak together, after which the Frigate went up to Portsmouth, and the Brig down to the fleet. I have sent a lookout over to the Eastern Shore to give Intelligence to the French Fleet should any come from Rhode Island. I have the honor to be with high Esteem yr. Excellencies most Obt Servt.,

G. Weedon

